 

--------------------------------------------------------------------------------


Exhibit 10

 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, dated as of January 3, 2011, between Titan International,
Inc., a Illinois corporation (“Titan” “the Company”) and its successor (s), and
Paul G. Reitz (“Executive”) (hereinafter, as amended or modified and in effect
called “Agreement”).  The effective date of this Agreement (the “Effective
Date”) shall be January 3, 2011.
 
INTENDING TO BE LEGALLY BOUND HEREBY, the parties agree as follows:
 
1.  Position.    Titan agrees to employ Executive and Executive agrees
to  accept employment as Chief Financial Officer of the Company pursuant to the
terms of this Agreement.  Executive will perform such services in the capacity
of Chief Financial Officer as may be assigned to him by the By-laws and, from
time to time by the CEO and Chairman of Titan during the Employment Term and, if
applicable, during the Extended Employment Term, (as such terms are defined in
Section 2).   Executive will devote such of his business skill, time and effort
to his employment hereunder as shall be reasonably necessary to discharge his
obligations hereunder.
 
2.  Employment Term.     Executive’s term of employment by Titan under this
Agreement will begin on the Effective Date and will terminate on the date three
years after the Effective Date (the “Employment Term”), unless terminated
earlier as provided in Sections 5 and  6 hereof.
 
Subject to the provisions of Sections 5 and 6 of this Agreement, this Agreement
shall not automatically renew.  If this Employment Agreement is extended by
successive one-year periods from year to year thereafter (collectively, such
one-year renewal periods are hereinafter referred to as the “Extended Employment
Term”), unless notice of nonrenewal is given in accordance with the provisions
of the following three sentences.  If either party desires not to continue the
employment of Executive under this Agreement beyond the Employment Term, or, if
applicable, beyond the Extended Employment Term (the last day of the Employment
Term, or the last day of the Extended Employment Term, if applicable, is
hereinafter referred to as the “Termination Date”), that party shall at least
six (6) months but not more than twelve (12) months prior to the Termination
Date give written notice to such effect to the other party.  Unless the notice
of nonrenewal is thereafter revoked prior to the Termination Date by the party
giving notice, and the party receiving notice of such nonrenewal consents in
writing to the revocation thereof, the employment of Executive under this
Agreement shall terminate effective on the Termination Date.  Any notice of
nonrenewal, revocation of nonrenewal or consent to revocation of nonrenewal
given by Titan shall be authorized by CEO/Chairman.
 
 
1

--------------------------------------------------------------------------------

 
 
3.  Direct Compensation.     For his service hereunder during the Employment
Term and, if applicable, during the Extended Employment Term, Executive will
receive a base salary payable at an annual rate of $250,000.00 (the “Base
Salary”), to be paid in accordance with the normal practices for remunerating
Titan executive management.  Nothing in this Agreement will be deemed to
prohibit an increase at any time in the Base Salary if Titan’s Board of
Directors approves.  (The Base Salary, if so adjusted, is herein called the
“Adjusted Base Salary”).  In addition to salary, each calendar year, the
Executive shall be entitled to receive a minimum bonus of twenty five percent
(25%) up to a maximum of fifty percent (50%) of his salary based on performance
with specified criteria.  The Board of Directors will establish the bonus and
performance standards at the beginning of each year.  The Executive shall
receive stock options of up to a minimum of fifty percent (50%) of his base
salary in shares of the Company stock under the Company Stock Incentive Plan
that shall vest and become exercisable as prescribed by the Plan.  The Executive
during the Employment term shall be entitled to two weeks of vacation plus Titan
designated holidays in each year and shall, during such periods, be entitled to
remuneration as hereinbefore provided.
 
4.  Standard Executive Benefits.     In addition to the benefits described in
Sections 4, 5 and 6, Executive and, as applicable, Executive’s family, shall be
entitled to participate during the Employment Term, and if applicable, during
the Extended Employment Term in all of Titan’s then prevailing Executive benefit
plans and programs which are generally available to Titan executive management,
including without limitation, any group life, hospitalization, surgical, major
medical and accidental death and dismemberment insurance plans and/or benefits,
dental, 401k and any pension or other capital accumulation plans (collectively,
the “Standard Executive Benefits”).
 
    5.      Death or Disability.     In the event of Executive’s death or
disability (hereinafter defined) during the Employment Term, or, if applicable,
during the Extended Employment Term, Titan shall pay Executive, his designated
beneficiary or estate, in addition to all payments due under Section 4, 5 and 6,
the Supplemental Death or Disability Benefits, as the case may be, as described
below.
 
       5.1     Supplemental Death Benefit.     In the event of Executive’s death
during the Employment Term, or if applicable, during the Extended Employment
Term, Titan shall pay Executive’s estate a lump sum equal to all earned yet
unpaid Base Salary or Adjusted Base Salary, if any, in effect as at such date of
death plus the full amount of such Base Salary or Adjusted Base Salary for a
period ending six (6) months following the month during which the date of such
death occurred (even if such six month period extends beyond the Termination
Date), and thereafter during the remainder of the Employment Term, or, if
applicable, the Extended Employment Term, fifty percent (50%) of Executive’s
Base Salary.  In addition, Titan shall continue to provide Executive’s family
with the Standard Executive
 
 
2

--------------------------------------------------------------------------------

 
 
Benefits from the date of Executive’s death until the later of (1) the
expiration of the Employment Term or, if applicable, the Extended Employment
Term or (2) six months.
 
5.2      Supplemental Disability Benefits.     In the event of Disability of
Executive (as hereinafter defined), the majority of Titan’s Board of Directors
as then constituted, at its election and upon 30 days written notice to
Executive, may terminate the employment of Executive under this Agreement
effective as of the last day of the month within which the end of such 30-day
period occurs (the “Disability Termination Date”).  For purposes of this
Agreement the term “Disability” shall mean the inability of Executive to engage
in his regular occupation as a senior executive officer of a corporation
generally comparable to Titan at a level of compensation commensurate with his
education, training and experience for a substantially continue period which has
extended or will foreseeable extend beyond six months in duration as a result of
sickness, bodily injury, or mental or emotional disease or disorder of any type,
excluding attempted suicide or intentionally self-inflicted injury.  Upon
termination of the employment of Executive by reason of Disability,
the  liabilities of Titan will be as follows:
 
(a)      During the periods referred to in (i) and (ii) below, Titan shall
continue to provide the Executive with the following direct
compensation:  (i)  commencing with the first day of the month next succeeding
the Disability Termination Date, a lump sum equal to all earned yet unpaid Base
Salary or Adjusted Base Salary, if any, in effect as of such Disability
Termination Date plus a monthly amount which shall be equal to one-twelfth of
Executive’s Base Salary or Adjusted Base Salary, in effect as at such Disability
Termination Date, for a period of 24 months following such Disability
Termination Date (the “Disability Benefit Continuation Period”);  however, that
the monthly amounts payable under (i) above shall be reduced by an amount equal
to the sum of the amount of monthly benefits then actually received by Executive
pursuant to (A) any long-term disability insurance plan then generally provided
to executive management by Titan, and (B) any supplemental disability insurance
program then provided to Executive by Titan.
 
(b)     During the Disability Benefit Continuation Period, Titan shall continue
to provide Executive with full participation in the benefits described in
Sections 4, 5.1 and 5.2.
 
If there should be any dispute between the parties as to Executive’s incapacity
or physical or mental disability at any time, such dispute shall be determined
by the written opinion of an impartial reputable physician agreed upon for this
purpose by the parties or their representatives or, failing Agreement by the
parties within twenty (20) business days of the request by either party to the
other, by a panel of three impartial reputable physicians to be selected within
twenty (20) business day of request by either party to the other, one by
Executive and one by Titan, respectively, and one by the two physicians so
selected.  If the
 
 
3

--------------------------------------------------------------------------------

 
 
physician selected by Titan and Executive should fail to select the third
physician within ten (10) business days of their appointment, or if either Titan
or Executive should fail to select a physician, the remaining member(s) of the
panel shall be appointed by Director of Mayo Clinic of Rochester, MN.  The
opinion of the majority of the panel as to the matter in dispute shall be final
and binding on the parties.  Executive shall submit to such examination(s) as
may be necessary for the purposes herein.
 
6.       Termination.     Executive’s employment under this Agreement may be
terminated by Titan upon the occurrence of any of the following events:
 
6.1   Termination for Cause.      If Titan terminates the Executive’s employment
for cause, for this purpose, “Termination for Cause” shall mean any of the
following: (i)  termination of the Executive’s employment for willful or gross
neglect of duties hereunder, or willful  misconduct in the performance of such
duties, so as to cause material harm to Titan, determined in good faith by the
CEO/Chairman; (ii)  termination following a judicial determination that
Executive has committed fraud, misappropriation or embezzlement against
Titan;  (iii)   termination due to Executive’s having committed any felony for
which he is convicted and which, as determined in good faith by the President
and results in material harm to Titan and its subsidiaries considered as a
whole;  or (iv)  has failed or refused to perform his duties under this
Agreement as CEO/Chairman of Titan has assigned by the Board of Directors.  Upon
the occurrence of a Termination for Cause, Titan’s obligations under this
Agreement shall terminate, except that in the event of Termination for Cause
pursuant to clause (iv) of the first sentence of this Section 6.1, Titan shall
remain obligated to pay Executive fifty percent (50%) of his Base Salary and to
continue for the Executive and/or his family the full benefits described in
Section 4 for a period of six months.
 
6.2   Termination Without Cause.      If Titan terminates the Executive’s
employment and unless such termination shall be pursuant to Section 5 or 6.1,
such termination shall, in all cases, constitute”Termination Without Cause” with
effect from the date of action by Titan.  Any demotion from the position of CFO
set forth in Section 1, or any material reduction in the authorities inherent to
such position, in each instance unless made with Executive’s prior written
consent, or upon a termination pursuant to Sections 5 or 6.1, or any non-payment
or reduction in the Base Salary or Adjusted Base Salary then in effect or any
other breach by Titan of this Agreement shall be deemed to constitute
Termination Without Cause:
 
(a)     In the event of Executive’s Termination Without Cause, Titan shall
remain obligated to pay Executive 100% of his Base Salary or Adjusted Base
Salary then in effect for three (3) years from the effective date of the
Termination Without Cause, but in no event beyond the Employment Term or, if
applicable, the Extended Employment plus all
 
 
4

--------------------------------------------------------------------------------

 
 
benefits described in Sections 4, 5 and 6 during the Employment Term;
 
(b)     In the event of Executive’s Termination Without Cause, Titan agrees  to
provide for of the Executive and his spouse and dependents which live in the
household shall receive, at not cost and expense to them for the remaining
Employment term, group medical (including  hospitalization, surgical, and major
medical) and dental insurance benefits provided or furnished or made available
under Titan’s Plan (at Executive, or in the event of Executive death, at
Executive’s spouse’s election with respect to which plan) then prevailing
Executive benefit plans to the then employed highest level executive officers’
of either of them from time to time.  Titan shall pay the full premiums for all
such benefits furnished through group insurance plans as well as all other
charges and expenses for providing such benefits;
 
(c)     In the event of Executive’s Termination Without Cause, Titan agrees  all
outstanding stock options and the Employer match under Titan’s 401k Plan for the
Executive shall vest 100% immediately; and
 
(d)     In the event of Executive’s Termination Without Cause, Titan shall
provide, as a condition of any such sale, that the acquiring entity and/or
successor shall assume this Agreement and become obligated to perform all of the
terms and conditions hereof.
 
6.3     Change of Control.     In the event of a Change of Control of the
Company and the Executive does not wish to remain with the Company, the
Executive upon leaving the Company will receive the remaining amount of money
due him on this Employment Agreement.
 
7.      Successors and Assigns.    This Agreement shall be binding upon any
successor or assigns of Titan and a successor or assigns shall be any surviving
corporation under which it might be merged or consolidated or the purchaser of
substantially all of the assets of Titan.
 
8.     Termination.     This Agreement shall terminate upon the death of both
Executive  and his spouse or earlier if mutually agreed upon by the Executive
and Titan.
 
9.     Expenses.     Titan will pay or reimburse Executive for any expenses
reasonably incurred by him in furtherance of his duties hereunder, including,
without limitation expenses for entertainment, travel (including automobile
operating expenses), meals, hotel accommodations and other ordinary and
necessary activities incurred on behalf of the company, subject to reasonable
documentation of such expenses by Executive.
 
 
5

--------------------------------------------------------------------------------

 
 
10.     Inventions and Improvements.     Any invention or development of any
kind related to Titan’s business made or conceived by Executive (solely, jointly
or in conjunction with anyone else) while he is employed by Titan pursuant to
this Agreement shall be promptly disclosed by Executive to Titan and shall be
the sole property of Titan.  Executive shall execute an assignment to Titan, or
to another designated by it, of his entire claim to and interest in each such
invention or development.  Executive undertakes to sign all lawful papers and,
at Titan’s expense, to assist it in every lawful way to obtain and sustain
patents or copyrights for its benefit in any such inventions or developments
when requested by Titan.  Executive shall not be entitled to compensation beyond
his Base Salary or Adjusted Base Salary for the performance of any such acts.
 
11.     Confidential Information.      Executive acknowledges that by reason of
his employment with Titan  he has and will hereafter, from time to time during
his Employment Term, and, if applicable, during the Extended Employment Term,
become exposed to and/or become knowledgeable about proposals, plans,
inventions, practices, systems, programs, formulas, customer lists, and other
forms of business information which are not known to Titan’s  competitors and
which are not recognized as being encompassed within standard business
management practices and which are kept secret and confidential by Executive
(the “Confidential Information”).  Executive therefore agrees that at no time
during or after the period of his employment by Titan will he disclose or use
the Confidential Information except as may be required in the prudent course of
business for the benefit of Titan, provided, that no payment required to be made
by Titan under the terms of this Agreement including the Exhibits hereto after
termination of the employment of Executive shall be subject to any right of
set-off, counterclaim, defense, abatement, suspension, deferment or reduction by
reason of any claim against Executive based upon breach of the covenant in this
Section 12 other than execution of an unsatisfied final judgment rendered by a
court of competent jurisdiction.
 
 
12.     Competition.     Executive hereby agrees that until the termination of
his employment under this Agreement, and for a period of three (3) years
thereafter, he will not, unless authorized in writing to do so by Titan,
directly or indirectly own, manage, operate, join, control or participate in the
ownership, management, operation or control of, or be employed or otherwise
connected in any substantial manner with any business which directly competes to
a material extent with line of  business of Titan or its subsidiaries that is
material to the businesses, financial condition or prospects of Titan and its
subsidiaries considered as a whole; provided that nothing in this paragraph
shall prohibit Executive from acquiring up to 5% of any class of outstanding
equity securities of any corporation whose equity securities are regularly
traded on a national securities exchange or in the “over-the-counter market”.
 
 
6

--------------------------------------------------------------------------------

 
 
13.      Relocation.     Executive shall not be required to relocate his
residence during the Employment Term or, if applicable, during the Extended
Employment Term, without his consent.  If the Board of Directors of Titan
approves or requires relocation of its executive from Quincy, Illinois and if
such relocation reasonably would require Executive to move and thereby sell his
present residence and purchase a different one and if Executive consents to
relocate his residence to such new location, then Titan shall pay all reasonably
requested moving and  relocation expenses including but not limited to real
estate commissions, legal fees and costs, appraisals, title insurance, surveys
and inspections directly related to such sale.  In addition, Titan will
indemnify Executive for any net loss (measured by the difference between (a) the
average of two current appraisals by recognized appraisers mutually agreed upon
by the parties, and (b) the actual selling price of the residence) arising from
the sale of his residence (caused by such required relocation): provided,
however, that Titan shall alternatively have a right of first refusal to acquire
the residence at the average appraisal price giving rise to such
loss.  Notwithstanding the foregoing, Executive shall have the right to relocate
his residence and perform his services hereunder at a location other than
Titan’s Des Moines, Iowa facility or the successor location thereto, so long as
such relocation and performance of services does not prevent the fulfillment of
his duties and obligations hereunder.
 
14.     Arbitration.     Any controversy or claim arising out of or relating to
this Agreement, or any breach thereof, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association and judgment
upon such award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  The arbitration shall be held in Illinois unless another
location shall be mutually agreed to by the parties at the time of the
arbitration.  In any dispute between the parties as to which Executive is
sustained on the claim(s) by or against him, Titan shall pay all legal fees
incurred by Executive in connection with the dispute over such claim(s).  If
more than one is involved in any dispute and if Executive is sustained as to one
or more of such claims but not as to all of such claims, there shall be a
reasonable allocation of applicable legal expenses.  Titan will reimburse
Executive for those legal expenses determined by the arbitrator(s) or by the
consent of the parties to be allocable to the claim or claims as to which
Executive is upheld.
 
15.     Binding Effect: Amendments.     Executive’s undertakings hereunder will
be binding regardless of (i) the duration of his employment with Titan; or (ii)
the reasons for or manner of termination of his employment.  This Agreement will
bind and inure to the benefit of the heirs, personal representatives, successors
and assigns of the parties, will supersede any prior understanding between the
parties relating to the same subject matter and may be modified and varied only
in writing signed by the parties hereto.
 
16.     Notices.     All notices hereunder shall be given in writing by personal
delivery or by registered mail addressed to Titan at is principal place of
business and to Executive at
 
 
7

--------------------------------------------------------------------------------

 
 
his residence address as then listed in Titan’s records.
 
17.     Governing Law.     This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois and jurisdiction of the State
of Illinois.
 
18.     Miscellaneous.     (a)  the failure of a party to insist on any occasion
upon strict adherence to any term of this Agreement shall not be considered to
be a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  Any waiver must be
in writing signed by the party waiving any right; (b)   the underlined captions
in this Agreement at the beginning of Sections are for reference only and shall
not be deemed to define or limit the provisions hereof or to affect their
construction and application; (c)   the parties agree that this Agreement may be
executed in any number of counterparts, and in the event, each counterpart shall
be deemed a complete original and be enforceable without reference to any other
counterpart.
 
19.     Survival.     Termination of the Executive’s employment whether
voluntary or involuntary, whether with or without cause, shall not relieve the
Company and/or its successor (s) from their obligations hereunder.  All of
Sections 5 and 6 and shall survive the termination of this Agreement and shall
not relieve the Company and/or successor from their obligations under these
Sections.
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
TITAN INTERNATIONAL, INC
 
 
By:  /s/ MAURICE M. TAYLOR, JR.
                         Maurice M. Taylor, Jr.,
CEO and Chairman
 
 
By:  /s/ PAUL G. REITZ
                         Paul G. Reitz
 
 
8
 
 